Citation Nr: 1435201	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-39 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to April 22, 2004, for the award of special monthly compensation at the level of 38 U.S.C.A. § 1114(r)(2) for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and B.H.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION


The Veteran served on active duty from July 1979 to March 1984.  The Veteran passed away in September 2008, and the appellant is her surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The RO's May 2008 rating decision, in effectuating an April 2008 Board decision, granted entitlement to special monthly compensation (SMC) at the level of 38 U.S.C.A. § 1114(r)(2), effective June 25, 2004.  The Veteran, and later the appellant through substitution, appealed the effective date assigned to this award.

In March 2009, the RO issued a rating decision which found clear and unmistakable error in the RO's May 2008 rating decision.  The RO then granted an earlier effective date of April 22, 2004, for the award of entitlement to SMC at the level of 38 U.S.C.A. § 1114(r)(2).  The appellant continues to seek an earlier effective date for this award.

In March 2014, the appellant and B.H. testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2014 memorandum, the appellant's representative reported that additional treatment records were available, but not currently of record.  Specifically, the appellant's representative referenced additional private treatment records, dated from 1990 to 1995, and VA treatment records, dated from 1995 to March 2, 2004.

When VA is put on notice of the existence of private and VA medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1) (2013); See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the appellant and request that he identify or submit any additional pertinent evidence in support of his claim, to include all pertinent medical treatment records from Good Samaritan Hospital, Payson Regional Medical Center and Olathe Medical Center.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The RO must notify the appellant that it is his responsibility to cooperate in the development of the claim.  38 C.F.R. § 3.158 (2013). 
The appellant and his representative must then be given an opportunity to respond.  

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the action taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



